DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (filed 7/4/2022, pages 10-12) have been fully considered and are persuasive.  Accordingly, the 103 rejection of Claims 1, 11-12, and 29 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1 and 3-29 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest an optical device comprising “… each of the first angle and the second angle is measured from a thickness direction of the first lens toward a height direction of the first lens.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 11-18 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 3:  The prior art of record does not disclose or suggest an optical device comprising “… the first lens comprises: a first lens part; and a second lens part having a groove formed in a side surface thereof that faces a side surface of the first lens part; and the first active mirror is accommodated in the groove.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 4-10 are allowable due to pendency on amended independent claim 3.
Specifically regarding the allowability of independent claim 19:  The prior art of record does not disclose or suggest an optical device comprising “a second display device disposed on a second side surface of the side surfaces of the first lens; and … to reflect a second image displayed by the second display device through the first surface during a second period”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 20-25 are allowable due to pendency on claim 19.
Specifically regarding the allowability of amended independent claim 26:  The prior art of record does not disclose or suggest a method comprising “and applying the first driving voltage to the second electrode and applying the second driving voltage to the first electrode and the first active mirror during a second period so that the first active mirror is tilted at a second angle.”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claim 29 is  allowable due to pendency on amended independent claim 26.
Specifically regarding the allowability of independent claim 27:  The prior art of record does not disclose or suggest a method comprising “displaying a second image on a second display device disposed on a second side surface of the first lens during a second period; and reflecting the second image of the second display device by the first active mirror during the second period so that it exits through the first surface of the first lens”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claim 28 is allowable due to pendency on independent claim 27.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872